                         Case 5:21-cr-00002-gwc Document 10 Filed 11/10/20 Page 1 of 1
AO   106 (Rev.   04/10) Apphcation for   a Search Warrant




                                                                           for the
                                                                    District of Vermont
                                                                                                                      2B?BH0U             t0      FH   $ 88
                                                                                                                                     nI   f ni,
                                                                                                                                 LLETTii
                 In the Matter of the Search          of
          (Briefly describe the property to be searched
                                                                             )                                 *;#fl4
                     or identify the person by name and addrex)
                                                                             )
                                                                              )            caseNo.     2:20-m1-93 uLr:Ji I trlLrlil
 161 LASNIER ROAD, SWANTON, VERMONT 05488                                     )
                                                                              )       Filed Under Seal
                                                                              )

                                                  APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searchedand give its location):

  See Attachment A-1.

located in the                                        District of                 Vermont                    , there is now concealed ftdentifu the
person or describe the property to be seized)l
 See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41(c) is                  (check one or more);

                    tevidence of a crime;
                    dcontraband, fruits of crime, or other items illegally possessed;
                    dproperty designed for            use, intended for use, or used in committing a crime;
                    il   a person to be arrested or a person who is         unlawfully restrained.
           The search is related to a violation of:
            Code         Section                                                       Offense Description
        21 U.S.C. SS 841 &     846                      Distribution of, and conspiracy to distribute, controlled substances



          The application is based on these facts:
         See Affi davit, incorporated herein.


            d      Continued on the attached sheet.
            tr     Delayed noticeof         days (give exact ending date if more than 30 days:                                              ) is requested
                   under 18 U.S.C. $ 3103a, the basis of which is set forth on the attached sheet.




                                                                                               Derik Curtis, T                 Officer, HSI


Swom to before me and signed in my presence.




City and state: Burlington, Vermont
                                                                                                            Printed name and title
